DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12 of U.S. Patent No. 10,946,183. Although the claims at issue are not identical, they are not patentably distinct from each other. For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims and, if so, whether those differences render the claims patentably distinct.
Claims 1-11 recite an aseptic manifold. It is clear that all the elements of the application claims are to be found in the patent claims. 
Claim 1-11 recite four first and second openings. The patent claims recite at least two openings. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to double the blood flowing capacity. The other difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific (specifically, patent claim 1 recites merged conduits). Thus the invention of the patent claims is in effect a "species" of the "generic" invention of the application claims. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 
As to claim 9, the patent claims do not expressly recite rectangular edge terminal surfaces. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the terminal surface edges to be rectangular for manufacturability and material cost efficiency.

Did you consider a DP rejection with patent 10946183?  It looks very similar, but the only main difference I see is that your current application is claiming 4 ports and the patent is claiming at least 2.  I think that would be obvious to go from 2 to four.  Especially when it says “at least” 2.   

I looked at ‘183, but not close enough. I forgot that there is still nonstatutory double patenting even though ‘183 recites the merging conduits. Thanks
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites (at line 18) that the films are pulled out together “two and two”, which is vague and confusing, as it is unclear how the films are pulled out two and two at least because each of single films is pulled out together. The specification does not clarify the language, as the same “two and two” language is used without any corresponding explanation of what it means. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, and 9-11 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (3,909,910) in view of Dye (5,478,119).
1.	Rowe teaches an aseptic manifold (Fig. 3) comprising:

a second connection unit (the right connector portion) having a first (right) side and a second (left) side that is opposite to the first side, wherein the first side of the second connection unit comprises a second port and the second side of the second connection unit comprises a second terminal end surface, wherein the second terminal end surface is provided with a second opening sealed by a second film (4, 5) and each second opening is in fluid communication with a corresponding second port, wherein the first opening is positioned to coincide with a second opening when the units are connected, and
wherein the first film of the first connection unit is adapted to be mated with the second film of the second connection unit such that when the first and the second connection units are connected to each other the mated films are adapted to be pulled out together to allow the first and second terminal end surfaces to mate aseptically (Fig. 5, col. 3, lines 36-50).
Rowe does not expressly disclose that there can be more than one port (four as claimed). Dye (Fig. 4) teaches that it is old in the art for a medical type connector to have four mating ports (16a-d/18a-d). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention “for connecting multiple” blood fluid conduits (col. 1, line 17). 



5.	Rowe in view of Dye discloses the aseptic manifold of claim 1, Rowe further teaching the first film is double folded over the first openings and a single sheet of the uppermost layer of the first film is reaching outside the first terminal end surface as a first tab and the second film is double folded over the second openings and a single sheet of the uppermost layer of the second film is reaching outside the second terminal end surface as the second tab and the first tab and the second tab are adapted to be pulled together to release the films from the connection units (Fig. 5, col. 3, lines 36-50). 

9.	Rowe in view of Dye discloses the aseptic manifold of claim 1, Dye further teaching first and second terminal surfaces define a respective rectangular edge (Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Rowe in view of Dye to have first and second terminal surfaces defining a respective rectangular edge for manufacturability and material cost efficiency. 

10.	Rowe teaches a sterile circuit, the Rowe in view of Dye sterile circuit comprising at least two lengths of tubing each fluidly connected to one of the four ports of the first connection unit (Dye teaches four tubing lengths) of claim 1.

11.	Rowe in view of Dye discloses the sterile circuit of claim 10, Rowe further comprising a container (“sterile receptacle”, col. 3, lines 8-12 and col. 1, lines 18-21) fluidly connected to the at least two lengths of tubing.

Claims 3-4 and 8 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and in further view of Johnson (6,679,529). 
3.	Rowe does not teach a gasket is arranged around each opening and a gasket around a first opening is adapted to mate with a corresponding gasket around a second opening when first and the second connection units mate with each other such that each first opening is sealingly connected with its corresponding second opening. Johnson (Fig. 20) discloses wherein a gasket is arranged around an opening and a gasket around a first opening (320) is adapted to mate with a corresponding gasket around a second opening (claim 6) when first and the second connection units mate with each other such that each first opening is sealingly connected with its corresponding second opening ("fluid-tight connection", claim 6). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Johnson gaskets in Rowe (by putting the Johnson gasket inside the Rowe compressible gasket 3 just like it is inside Johnson foam 310, Fig. 20) for a more fluid-tight connection.

4.	Rowe in view of Dye and in further view of  Johnson discloses the aseptic manifold of claim 3, Rowe further teaching wherein a first foam layer (3) is arranged around each gasket of the first terminal surface (as explained in the rejection of claim 3, the Johnson-taught gasket 320 is within the Rowe foam layer in the manifold of the combination of Rowe in view of Dye) and a second foam layer (3) is arranged around each gasket of the second terminal surface such that the first foam layer is adapted to be compressed with the second foam layer when two connection units are mated (the Rowe foam gasket is compressible and there would be no seal without contact and compression of the mating foam gaskets).

.
Claim 6 – is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and in further view of Connell (7,758,560).
Rowe in view of Dye does not disclose wherein at least one of the first and second ports is provided with a valve, which is arranged to control fluid flow through the aseptic manifold. Connell (Figs. 2 and 3) discloses a port (19) provided with a valve (54). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Connell valve on one of the Rowe in view of Capozzi ports to control fluid flow through the aseptic manifold.
Claim 7 - is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and in further view of Crawford (8,163,237).
Rowe in view of Dye does not disclose measuring means that comprises a sensor with an RFID tag arranged at the aseptic manifold. Crawford discloses measuring means that comprises a sensor (Fig. 32) with an RFID tag (220) arranged on a medical device (10). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the measuring means of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633